DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 14, and 20 are objected to because of the following informalities:  The claims recite “and and a second sloped surface extending downwardly from the raised flat surface toward the rear portion of the platform.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung US 2012/0011676.

	Regarding claim 1, Jung discloses an evacuation dock for a mobile cleaning robot, the evacuation dock comprising: 

a first track located on the left portion of the platform (63b) and a second track located on the right portion of the platform (63c), the first and second tracks configured to receive wheels of a mobile cleaning robot thereon (in at least paragraphs [0156], the driving wheel guides formed into the platform to guide the left and right driving wheels of the robot cleaner), and the first track and the second track defining a midpoint between the first track and the second track (in at least Fig. 5D, a point on the platform defined by the intersection of perpendicular lines extending vertically along the central bridge 66 and extending horizontally from wheel guides 63b to 63c, as shown in Fig. 5D reproduced below),
first and second raised charging contacts connected to the platform between the first track and the second track (in at least paragraphs [0169] and Fig. 8, wherein the connecting terminals of the charging unit 80 are provided on the platform in an area located between the first and second tracks); and 
a vacuum port extending through the platform, the vacuum port laterally offset from the midpoint between the first track and the second track (in at least Fig. 5D reproduced below, wherein a bridge 66 is installed in the central portion of the platform and the vacuum port 62a is provided offset laterally of the midpoint).  


    PNG
    media_image1.png
    628
    666
    media_image1.png
    Greyscale


Regarding claim 10, Jung discloses the limitations of claim 1 as shown above.  Jung further discloses the evacuation dock, further comprising: a debris bin connected to the rear portion of the platform, the vacuum port connected to the debris bin by a duct (in at least paragraph [0157], wherein second dust box 94 included in the maintenance station collects dust introduced into second opening 62a).  
	
Regarding claim 17, Jung discloses an evacuation system for a mobile cleaning robot, the system comprising: 

a first track located on the left portion of the platform (63b) and a second track located on the right portion of the platform (63c), the first and second tracks configured to receive wheels of a mobile cleaning robot thereon (in at least paragraphs [0156], the driving wheel guides formed into the platform to guide the left and right driving wheels of the robot cleaner); 
first and second raised charging contacts connected to the platform between the first track and the second track (in at least paragraphs [0169] and Fig. 8, wherein the connecting terminals of the charging unit 80 are provided on the platform in an area located between the first and second tracks); 
a vacuum port extending through the platform (in at least Fig. 5D reproduced below, wherein a bridge 66 is installed in the central portion of the platform and the vacuum port 62a is provided); and 
a debris bin connected to the rear portion of the platform, the vacuum port connected to the debris bin by a duct (in at least paragraph [0157], wherein second dust box 94 included in the maintenance station collects dust introduced into second opening 62a).    

Regarding claim 18, Jung discloses the limitations of claim 17 as shown above.  Jung further discloses the system, wherein the platform includes a central portion extending between the first track and the second track and between the front portion and the rear portion, the vacuum port extending through the central portion (in at least paragraph [0157], wherein dust from the robot is discharged into 62a, and 62a exists in the central portion defined in reproduced Fig. 5D below).

    PNG
    media_image2.png
    628
    658
    media_image2.png
    Greyscale


  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 11-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung US 2012/0011676 in view of Morin US 9462920.

Regarding claim 2, Jung discloses the limitations of claim 1 as shown above.  Jung fails to explicitly disclose however Morin teaches the evacuation dock, wherein the first track includes a first well connected to a rear portion of the first track, and wherein the second track includes a second well connected to a rear portion of the second track, the first well and the second well configured to receive first and second wheels, respectively, of the mobile cleaning robot when the mobile cleaning robot is in a docked position (see at least Fig. 3 and see Col. 14 lines 41-55, wherein recessed portions of wheel ramps 1510 that are sized and shaped appropriately to receive wheels of the mobile robot and dock).

Regarding claim 3, the combination of Jung and Morin teaches the limitations of claim 2 as shown above.  Jung further discloses the evacuation dock, wherein the platform includes a central portion extending between the first track and the second track and between the front portion and the rear portion, the vacuum port extending through the central portion (in at least paragraph [0157], wherein dust from the robot is discharged into 62a, and 62a exists in the central portion defined in reproduced Fig. 5D below).


    PNG
    media_image2.png
    628
    658
    media_image2.png
    Greyscale

	Regarding claim 4, the combination of Jung and Morin teaches the limitations of claim 3 as shown above.  Jung fails to explicitly disclose however Morin teaches the evacuation dock, further comprising: a first rib extending above a surface of a left side of the central portion; and a second rib extending above a surface of a right side of the central portion, the first rib and the second rib engageable with a cleaning head of the robot to lift the cleaning head when the mobile cleaning robot moves into the docked position (see at least Col. 14 line 56-Col. 15 line 3, wherein robot stabilization protrusions, 1525 and 1530, and allow the cleaning robot to be aligned vertically along the z-axis, therefore the cleaning head of the robot is lifted vertically as is the entire robotic cleaner).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the mobile robot docking station with a central portion as taught by Jung with the ribs that lift the cleaning head of the robot vertically in order to ensure the robot is stabilized vertically when docked.



	Regarding claim 6, the combination of Jung and Morin teaches the limitations of claim 4 as shown above.  Jung fails to explicitly disclose however Morin teaches the evacuation dock, wherein the first rib is located at an interface between the central portion and a left portion of the platform, the left portion of the platform including the first track (see at least Figs. 3 and 15, wherein 1530 has an upper flat surface and two sloped downward surfaces toward the front and back of the docking station, and Col. 14 line 56-Col. 15 line 3, wherein robot stabilization protrusions, 1525 and 1530, and allow the cleaning robot to be aligned vertically along the z-axis, therefore the cleaning head of the robot is lifted vertically as is the entire robotic cleaner).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the mobile robot docking station with a central portion as taught by Jung with the ribs that lift the cleaning head of the robot vertically in order to ensure the robot is stabilized vertically when docked.  

	Regarding claim 7, the combination of Jung and Morin teaches the limitations of claim 3 as shown above.  Jung further discloses the evacuation dock, wherein the central portion includes a raised surface and a first sloped surface extending downwardly from the raised surface toward the front portion of the platform (in at least paragraphs [0166] and reproduced Figure 5D below).



    PNG
    media_image3.png
    628
    658
    media_image3.png
    Greyscale




Regarding claim 11, Jung discloses an evacuation dock for a mobile cleaning robot, the evacuation dock comprising: 
a platform defining a front portion (in at least paragraph [0155], inclined portion of platform 62), a rear portion (portion of platform 62 beyond driving wheel guides), a left portion (63b, driving wheel guide on left side of platform 82), and a right portion (63c, driving wheel guide on right side of platform);
a first track located on the left portion of the platform (63b) and a second track located on the right portion of the platform (63c), the first and second tracks configured to receive wheels of a mobile cleaning robot thereon (in at least paragraphs [0156], the driving wheel guides formed into the platform to guide the left and right driving wheels of the robot cleaner);

a vacuum port extending through the platform (in at least Fig. 5D reproduced below, wherein a bridge 66 is installed in the central portion of the platform and the vacuum port 62a is provided); 

Jung fails to explicitly disclose however Morin teaches an evacuation dock with a first rib extending upward from a left side of the platform; and a second rib extending upward from a right side of the platform, the first and second ribs engageable with a cleaning head of the robot to lift the cleaning head above and past the charging contacts when the mobile cleaning robot moves into a docked position (see at least Col. 14 line 56-Col. 15 line 3, wherein robot stabilization protrusions, 1525 and 1530, and allow the cleaning robot to be aligned vertically along the z-axis, therefore the cleaning head of the robot is lifted vertically as is the entire robotic cleaner).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the mobile robot docking station with a central portion as taught by Jung with the ribs that lift the cleaning head of the robot vertically in order to ensure the robot is stabilized vertically when docked.  

Regarding claim 12, the combination of Jung and Morin teaches the limitations of claim 11 as shown above.  Jung further discloses the evacuation dock, wherein the platform includes a central portion extending between the first track and the second track and between the front portion and the rear portion, the vacuum port extending through the central portion (in at least paragraph [0157], wherein dust from the robot is discharged into 62a, and 62a exists in the central portion defined in reproduced Fig. 5D below).  



    PNG
    media_image2.png
    628
    658
    media_image2.png
    Greyscale



	Regarding claim 13, the combination of Jung and Morin teaches the limitations of claim 12 as shown above.  Jung fails to explicitly disclose however Morin teaches the evacuation dock, wherein the first rib extends above a surface of a left side of the central portion, and wherein the second rib extends above a surface of a right side of the central portion (see at least Figs. 3 and 15, wherein 1530 has an upper flat surface and two sloped downward surfaces toward the front and back of the docking station, and Col. 14 line 56-Col. 15 line 3, wherein robot stabilization protrusions, 1525 and 1530, and allow the cleaning robot to be aligned vertically along the z-axis, therefore the cleaning head of the robot is lifted vertically as is the entire robotic cleaner).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the mobile robot docking station with a central portion as taught by Jung with the ribs that lift the cleaning head of the robot vertically in order to ensure the robot is stabilized vertically when docked.  

	Regarding claim 14, the combination of Jung and Morin teaches the limitations of claim 13 as shown above.  Jung fails to explicitly disclose however Morin teaches the evacuation dock, wherein each of the first rib and the second rib include: a raised flat surface; a first sloped surface extending from the raised flat surface downwardly toward the front portion of the platform; and and a second sloped surface extending downwardly from the raised flat surface toward the rear portion of the platform (see at least Figs. 3 and 15, wherein 1530 has an upper flat surface and two sloped downward surfaces toward the front and back of the docking station, and Col. 14 line 56-Col. 15 line 3, wherein robot stabilization protrusions, 1525 and 1530, and allow the cleaning robot to be aligned vertically along the z-axis, therefore the cleaning head of the robot is lifted vertically as is the entire robotic cleaner).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the mobile robot docking station with a central portion as taught by Jung with the ribs that lift the cleaning head of the robot vertically in order to ensure the robot is stabilized vertically when docked.    

	Regarding claim 15, the combination of Jung and Morin teaches the limitations of claim 14 as shown above.  Jung fails to explicitly disclose however Morin teaches the evacuation dock, wherein the first rib is located at an interface between the central portion and a left portion of the platform, the left portion of the platform including the first track (see at least Figs. 3 and 15, wherein 1530 has an upper flat surface and two sloped downward surfaces toward the front and back of the docking station, and Col. 14 line 56-Col. 15 line 3, wherein robot stabilization protrusions, 1525 and 1530, and allow the cleaning robot to be aligned vertically along the z-axis, therefore the cleaning head of the robot is lifted vertically as is the entire robotic cleaner).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the mobile robot docking station with a central portion as taught by Jung with the ribs that lift the cleaning head of the robot vertically in order to ensure the robot is stabilized vertically when docked.    

	Regarding claim 16, the combination of Jung and Morin teaches the limitations of claim 11 as shown above.  Jung further discloses the evacuation dock, wherein the first track and the second track 

  

    PNG
    media_image1.png
    628
    666
    media_image1.png
    Greyscale

	Regarding claim 19, Jung discloses the limitations of claim 18 as shown above.  Jung fails to explicitly disclose however Morin teaches the system, further comprising: a first rib extending above a surface of a left side of the central portion; and a second rib extending above a surface of a right side of the central portion, the first and second ribs engageable with a cleaning head of the robot to lift the cleaning head when the mobile cleaning robot moves into a docked position (see at least Col. 14 line 56-Col. 15 line 3, wherein robot stabilization protrusions, 1525 and 1530, and allow the cleaning robot to be aligned vertically along the z-axis, therefore the cleaning head of the robot is lifted vertically as is the 

	Regarding claim 20, the combination of Jung and Morin teaches the limitations of claim 19 as shown above.  Jung fails to explicitly disclose however Morin teaches the system, wherein each of the first rib and the second rib include: a raised flat surface; a first sloped surface extending from the raised flat surface downwardly toward the front portion of the platform; and and a second sloped surface extending downwardly from the raised flat surface toward the rear portion of the platform (see at least Fig. 15, wherein 1530 has an upper flat surface and two sloped downward surfaces toward the front and back of the docking station, and Col. 14 line 56-Col. 15 line 3, wherein robot stabilization protrusions, 1525 and 1530, and allow the cleaning robot to be aligned vertically along the z-axis, therefore the cleaning head of the robot is lifted vertically as is the entire robotic cleaner).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the mobile robot docking station with a central portion as taught by Jung with the ribs that lift the cleaning head of the robot vertically in order to ensure the robot is stabilized vertically when docked.    


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung US 2012/0011676 in view of Morin US 9462920 and further in view of Kuhe US 8984708.

	Regarding claim 8, the combination of Jung and Morin teaches the limitations of claim 7 as shown above.  Jung fails to explicitly disclose however Kuhe teaches the evacuation dock, wherein the first charging contact and the second charging contact are located on the raised surface of the central portion of the platform (See Col. 9 lines 60-Col. 8 line 13 and Fig. 9, wherein charging contacts 208a, 208b, are centrally located on a raised platform, 206).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the mobile robot docking station with a central portion as 

	Regarding claim 9, the combination of Jung, Morin, and Kuhe teaches the limitations of claim 8 as shown above.  Jung further discloses the evacuation dock, wherein the vacuum port extends through the raised surface of the central portion of the platform (in at least Fig. 5d, vacuum port 62a is provided through the raised surface of the central portion of the platform).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as described below.

-Fong US 9468349 discloses a mobile robot system is provided that includes a docking station having at least two pose-defining fiducial markers. The pose-defining fiducial markers have a predetermined spatial relationship with respect to one another and/or to a reference point on the docking station such that a docking path to the base station can be determined from one or more observations of the at least two pose-defining fiducial markers. A mobile robot in the system includes a pose sensor assembly. A controller is located on the chassis and is configured to analyze an output signal from the pose sensor assembly. The controller is configured to determine a docking station pose, to locate the docking station pose on a map of a surface traversed by the mobile robot and to path plan a docking trajectory.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669